ORDER

PER CURIAM.
Order for the court filed PER CURIAM. Dissenting order filed by SCHALL, Circuit Judge.
Upon consideration of the remand order of the Supreme Court, Insituform Techs., Inc. v. CAT Contr., Inc., 535 U.S. 1108, 122 S.Ct. 2322, 153 L.Ed.2d 151 (2002),
IT IS ORDERED THAT:
The judgment of the United States District Court for the Southern District of Texas, 90-CV-1690, is VACATED and the case is REMANDED for reconsideration in light of Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 122 S.Ct. 1831, 152 L.Ed.2d 944 (2002), and Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 344 F.3d 1359 (Fed.Cir.2003) (en banc).
SCHALL, Circuit Judge, dissenting.